Citation Nr: 1105241	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

In the January 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating effective 
July 5, 2005.  

In September 2007, the Veteran and his wife testified before the 
undersigned Acting Veterans Law Judge in a video conference 
hearing.  A transcript of that hearing is of record.

In November 2008, the RO increased the evaluation for the 
Veteran's PTSD to a 50 percent rating effective October 3, 2008.  
In December 2009, the Board issued a decision which continued a 
50 percent rating for PTSD for the period from July 5, 2005 to 
July 12, 2008, and increased the evaluation for the PTSD to a 70 
percent rating effective June 13, 2008.  The Board remanded the 
issue of entitlement to TDIU for corrective notice and additional 
development.  The case has been returned to the Board for further 
appellate consideration.

The issues of entitlement to service connection for a 
heart disability, back pain, and neck pain, as well as a 
claim to reopen a service connection claim for melanoma 
secondary to herbicide exposure, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disability of PTSD is 
currently rated as 70 percent disabling, and is not shown to be 
of such nature and severity as to preclude him from securing or 
following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  It also includes notification provisions.  This 
information was provided to the Veteran by correspondence in July 
2005 and December 2009.  The letter informed the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  His service, private, VA, and Social 
Security disability treatment records have been obtained and 
associated with the claims file.  The claim was last 
readjudicated in a July 2010 Supplemental Statement of the Case.

Further, the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of a 
claim.  This information was provided to the Veteran in 
correspondence dated in August 2008.

VA has obtained the identified and available evidence needed to 
substantiate the claim adjudicated in this decision.  The RO has 
either obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the Veteran's psychiatric 
disorder.  Additionally, the Veteran was afforded multiple VA 
examinations that were fully adequate for the purposes of 
determining the symptoms and severity of his PTSD.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds 
the available medical evidence is sufficient for an adequate 
determination, and duty to assist and notification provisions of 
the VCAA have been fulfilled.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the percentages 
referred to in this paragraph for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
Veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration of all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  The rating board will include a full statement as to 
the Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-connected 
claims, associated with advancing age or intercurrent disability, 
may not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities nor 
his advancing age may be considered.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  Id.

Factual Background and Analysis

The record shows that the Veteran is currently service-connected 
for PTSD with an assigned rating of 70 percent.  The Veteran 
meets the rating criteria outlined above for schedular 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Therefore, the determinative issue is whether he is incapable of 
securing and following substantially gainful employment because 
of his service-connected disability.

During a January 2006 VA PTSD examination, the Veteran reported 
that he worked part-time and owned a business in the logging 
industry.

At his September 2007 video conference hearing, the Veteran 
testified that he was no longer working and that he had sold his 
business.  He felt that he was unable to work because of his PTSD 
and "other problems" which he did not specify.  He stated that 
no psychiatrist or other mental health professional had told him 
he could not work because of his service-connected disability.  
The Veteran reported that he could no longer drive a truck or dig 
ditches because he was no longer physically or mentally able to 
do either task.  He also felt that his employment options were 
limited to manual labor because he was not adequately educated to 
work in an office.

In a January 2008 Social Security Administration (SSA) disability 
determination examination, the Veteran indicated that he had 
worked as a self-employed, full-time logger for 30 years, until 
2007.  He sold his logging business because he could no longer do 
it and it caused him to lose a significant amount of money in the 
last year.   He reported that his diagnosed PTSD and pain in his 
right shoulder caused him to stop working.  The Veteran stated 
that the symptoms that had the most effect on his ability to work 
were not being able to sleep (associated with his PTSD), joint 
pain, and blood pressure.  An SSA mental diagnostic evaluator 
opined that the Veteran's reported mental impairment did not 
appear to significantly impact an independent level of feeding, 
bathing, self-care, personal hygiene, and dressing.  He noted no 
significant limitations in the Veteran's current capacity to 
communicate and interact in a socially adequate manner, and felt 
that the Veteran's grammar was adequate for communicating 
information on at least a basic work-like task.  The examiner 
stated that the Veteran did not seem to have any difficulty 
understanding instructions and there seemed to be a level of 
understanding that would enable him to respond to normal 
instructions.  According to the examiner, the Veteran had the 
ability to understand, carry out, and remember basic work-like 
tasks and no significant limitations were observed in his ability 
to attend and sustain concentration on basic work-like tasks.  
The examiner estimated that the Veteran would be able to mentally 
persist on appropriate skill-level tasks for an 8 hour day if 
physical aspects did not interfere.  He also stated that the 
Veteran would probably respond adequately to work pressure in a 
work-like setting if he was not around a lot of people.

During an October 2008 VA PTSD examination, the Veteran reported 
that he sold his logging company because he could not continue to 
run it.  The VA examiner noted that the severity of the Veteran's 
symptoms, including nightmares twice a week, was severe and the 
symptoms themselves would likely make many forms of employment 
difficult, but would not rule out all forms of employment.

The Veteran was diagnosed with chronic PTSD in a June 2009 VA 
PTSD examination.  The examining psychologist felt the symptoms 
were moderate and had persisted for a number of years; however, 
he did not find evidence that there would be a marked change in 
his functioning over the next 6 to 12 months.  The examiner did 
not find evidence that PTSD symptoms in and of themselves 
precluded employment or activities of daily living.  He also 
stated that he did not find evidence of another psychiatric 
disorder during the examination.

In a November 2010 brief, the Veteran's representative argued 
that the June 2009 VA examination was conducted without access to 
the claims file, thus, the examination was inadequate for rating 
purposes.   

The probative question in TDIU claims is whether service-
connected disabilities alone preclude a claimant from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, that permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal 
employment is not considered substantially gainful employment, 
and, as noted above, is generally shown when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.

Although the Veteran has provided testimony that he believes his 
unemployment is due largely to his PTSD disability, the weight of 
the evidence is substantially against a finding that PTSD has 
caused unemployability.  In January 2008, a SSA psychiatric 
evaluator felt that the Veteran was capable of communicating and 
understanding work-like tasks for a period of 8 hours a day at an 
appropriate level.  Additionally, the January 2008 VA examiner 
opined that although the Veteran's PTSD symptomatology was severe 
and could make many forms of employment difficult, the symptoms 
would not rule out all forms of employment.  Further, the June 
2009 VA examining psychologist felt the Veteran's PTSD symptoms 
were moderate, and he did not find evidence that there would be a 
marked change in his functioning over the next 6 to 12 months.  
The examiner opined that his symptoms in and of themselves had 
not precluded employment or activities of daily living.  There is 
no medical documentation showing that the service-connected PTSD 
disability caused impairment for which accommodation in 
sedentary, reserved employment is not possible.  Overall, the 
competent evidence of record does not demonstrate that the 
Veteran is unemployable due to his service-connected PTSD.

The Board has considered the Veteran's representative's argument 
discounting the adequacy of the June 2009 examiner's opinion; 
however the Board finds that the argument has no basis.  The 
Board points out that the examiner noted that the Veteran's 
"purple file was reviewed prior to this examination" at the 
outset of the June 2009 examination report.  However, it appears 
that the examiner may not have reviewed the claims file in its 
entirety.  The Board notes that the examiner's review of the 
claims folder is not required in each case.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file 
is not required where it would not change the objective and 
dispositive findings made during a medical examination); see also 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is 
not necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).  Here, the probative question for the Board is the 
degree of the Veteran's disability and its effect on his ability 
to secure and follow a substantially gainful occupation, rather 
than the etiological history of the disability.  Given the 
discussion of the Veteran's occupational and social history 
during the examination, it is evident that the examiner was 
sufficiently well-briefed on the pertinent history to make an 
opinion as to employability in relation to PTSD.  Therefore the 
examination report is fully adequate.

Overall, the evidence does not support the conclusion that PTSD, 
in and of itself, precludes the Veteran from securing or 
following a substantially gainful occupation.  The preponderance 
of the evidence is therefore against the claim for TDIU, and the 
claim must be denied.  


ORDER

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


